Citation Nr: 0734149	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  03-21 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
status post reconstruction of the left (major) shoulder with 
degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1979 to October 
1983, and more than two years and six months of additional 
prior unspecified active service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 decision by the 
RO which denied an increase in the 10 percent evaluation then 
assigned for the veteran's left shoulder disability.  In June 
2005, a hearing was held at the RO before the undersigned 
member of the Board.  The Board remanded the appeal for 
additional development in October 2005.  By rating action in 
January 2006, the RO assigned an increased rating to 20 
percent, effective from August 30, 2002, the date of receipt 
of the veteran's claim for increase.  38 C.F.R. 
§ 3.400(o)(2).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's left shoulder disability is manifested by 
complaints of pain, arthritis, and limitation of motion to 
above shoulder level; functional loss of use due to pain, 
weakness, fatigability, or incoordination to a degree 
commensurate with the criteria for a higher evaluation is not 
demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
status post reconstruction of the left (major) shoulder with 
degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp 2006); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, including Diagnostic Codes 5010-5203 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in September 2002 and January 
2005 fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the most 
recent letter was not sent prior to initial adjudication of 
the veteran's claim, this was not prejudicial to him, since 
he was subsequently provided adequate notice, the claim was 
readjudicated, and a supplemental statement (SSOC) of the 
case was promulgated in January 2006.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 2007-7130 WL 2694606 (Fed. 
Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that his 
left shoulder disability had worsened; of the evidence 
necessary to establish higher evaluation, and why the current 
evidence was insufficient to award the benefits sought.  

The veteran's service medical records and all VA medical 
records identified by the veteran have been obtained and 
associated with the claims file.  The veteran was afforded 
two VA examinations during the pendency of this appeal and 
also testified at a personal hearing before the undersigned 
member of the Board in June 2005.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim, and found that the error was 
harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by the VA, it 
is reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings - In General

Concerning the claim for an increased rating for the 
veteran's right shoulder disability, the Court has held that 
"where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Left Shoulder Disability

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
veteran's contentions, particularly those stated at the 
travel Board hearing in June 2005; the VA outpatient notes 
from January 2001 to the present, and the findings from the 
two VA examinations conducted during the pendency of this 
appeal.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

The veteran is currently assigned a 20 percent evaluation for 
his left (major) shoulder disability with degenerative 
arthritis under Diagnostic Code (DC) 5203 for impairment of 
the clavicle or scapula which provides for a 10 percent 
evaluation for malunion, or nonunion without loose movement; 
and a 20 percent evaluation for nonunion with loose movement, 
or for dislocation of the major extremity.  A 20 percent 
evaluation is the highest rating possible under DC 5203.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

Other potentially applicable code provisions include DC 5201, 
which provides for a 40 percent when there is limitation of 
motion of the (major) arm to 25 degrees from the side; 30 
percent when limitation of motion is midway between side and 
shoulder level, and 20 percent with motion at shoulder level.  

DC 5202 provides for a 30 percent rating for malunion of the 
humerus with marked deformity, or when there is frequent 
dislocation of the scapulohumeral joint with frequent 
episodes of guarding of all arm movements.  A 50 percent 
evaluation is assigned for fibrous union; a 60 percent 
evaluation is assigned for nonunion (false flail joint), and 
an 80 percent evaluation is assigned for a major extremity 
when there is impairment of the humerus manifested by loss of 
head (flail shoulder).  

An evaluation of 30 percent or higher is also possible under 
DC 5200, when there is ankylosis of the scapulohumeral 
articulation.  

In determining whether the veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2006).  

The clinical and diagnostic findings on the two VA 
examinations conducted during the pendency of this appeal 
(October 2002 and December 2005), as well as the VA 
outpatient notes from 2001 to the present were not materially 
different and showed that the veteran had good active and 
passive range of motion in the left shoulder, albeit with 
some pain.  At this point, the Board notes that there was a 
discrepancy in the reported finding for active abduction on 
the most recent VA examination in December 2005.  As 
indicated above, all of the clinical and diagnostic findings 
during the pendency of this appeal were not materially 
different except for the reported active abduction on the 
most recent VA examination, which was to "50" degrees.  
However, the reported finding is inconsistent with all of the 
other range of motion studies, including those on the prior 
VA examination in October 2002 and the reported passive range 
of motion shown on that examination.  

While active abduction was reported to be to 50 degrees on 
the most recent examination, passive abduction was to 165 
degrees with pain beginning at 150 degrees.  The Board also 
notes that active flexion was to 100 degrees without pain, 
and passive flexion was to 125 degrees with pain beginning at 
100 degrees.  The fact that pain was reported to start at 100 
degrees for flexion and at 150 degrees for abduction, 
indicates that the veteran has a degree of motion in the left 
shoulder that is well in excess of midway between the side 
and shoulder level.  The veteran had good strength in the 
left upper extremity, and there was no evidence of atrophy, 
deformity, or swelling on either examination.  Furthermore, 
active and passive abduction was to 150 degrees on the prior 
VA examination in October 2002.  The same physician examined 
the veteran on both occasions and he did not indicate that 
there had been any significant change in any of the clinical 
findings between the two examinations.  The veteran's 
principle complaint on both examinations was pain, and he 
reported that his left shoulder did not cause any impairment 
at work.  

As indicated above, the veteran's principle complaint is pain 
and he reported that his daily living activities such as, 
mopping, cleaning, or lifting were limited due to increased 
pain, but said that his work was not affected.  He also 
reported increased pain and some additional loss of motion on 
repetitive use, but denied any dislocations since his surgery 
in service or any history of flare-ups.  Active range of 
motion showed forward flexion to 100 degrees, abduction to 
150 degrees, external rotation to 40 degrees, and internal 
rotation to 70 degrees; all movements were without pain.  
Passive range of motion showed forward flexion to 125 degrees 
with pain between 100 and 125 degrees, and abduction to 165 
degrees with pain from 150 to 165 degrees.  Passive external 
and internal rotation were unchanged and without pain.  Power 
against resistance was 4+/5 without pain.  The examiner 
estimated that repetitive motion produced an additional loss 
in abduction of 10 percent due to pain.  There were no 
neurological deficiencies in the left upper extremity, grip 
strength was strong, and radial pulse was palpable.  
Apprehension test of the shoulder was negative and there was 
no evidence of dislocation, instability, or non-union of the 
clavicle or the shoulder.  X-ray studies showed some 
degenerative arthritis of the glenohumeral joint and a metal 
screw in the glenoidal rim.  EMG studies were negative and 
showed no evidence of plexopathy or neuropathy.  The 
diagnosis was status post reconstructive surgery of the left 
shoulder with mild degenerative arthritis and no evidence of 
neuropathy or plexopathy.  

In this case, all clinical and diagnostic studies during the 
pendency of the appeal failed to show any evidence of 
malunion, fibrous union, nonunion with false flail joint, or 
loss of head of the humerus (flail shoulder).  Thus, a rating 
in excess of 20 percent under DC 5202 is not warranted.  

The Board has also examined all other diagnostic codes 
pertinent to the shoulder and found no basis for the 
assignment of an evaluation in excess of 20 percent.  As the 
veteran retains substantial range of motion in the shoulder, 
an increased evaluation based on ankylosis would not be 
applicable.  DC 5200.  An evaluation of 30 percent or higher 
under DC 5201 requires motion at least limited to midway 
between the side and shoulder level.  Such findings have not 
been demonstrated by the clinical evidence of record.  

The Board must also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board notes that the veteran was assigned 
an increased rating to 20 percent by the RO in January 2006, 
based on a finding of additional functional loss of use due 
to pain.  Although the VA examiner in December 2005, 
estimated that the veteran had an additional limitation of 
motion of 10 percent, the RO concluded that the veteran's 
functional loss of use due to pain was greater than reflected 
in the 10 percent evaluation then assigned and awarded an 
increased rating to 20 percent by analogy to DC 5203.  The RO 
pointed out that the veteran did not have actual nonunion 
with loose movement or dislocation of the left (major) 
shoulder, but resolving reasonable doubt in favor of the 
veteran, assigned an increased rating to 20 percent.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  As 
there is no objective evidence of any functional loss of use 
due to pain or on flare-ups to the extent necessary for the 
next higher rating based on limitation of motion, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a 
basis for a higher rating.  

While the veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Under the circumstances, the Board finds that the 20 percent 
evaluation assigned for the veteran's left shoulder 
disability accurately depicts the current severity of the 
disability, and there is no basis for the assignment of a 
higher evaluation.  




ORDER

An increased evaluation for status post reconstruction of the 
left (major) shoulder with degenerative arthritis is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


